Citation Nr: 1808075	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-14 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), hiatal hernia, and ulcer.

2.  Entitlement to service connection for sleep apnea, to include as secondary to GERD and/or hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to September 1997 and from July 2001 to September 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.  

In August 2017 the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is of record.  


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

The Veteran testified at the Travel Board hearing that he began taking Tums and Rolaids during service for gastrointestinal symptoms, and that his symptoms and use of over-the-counter medication continued ever since.  The service treatment records reflect that the Veteran reported chest pain (according to the August 1997 Report of Medical History).  The April 2003 Report of Medical History reflects the Veteran's complaints of epigastric pain, reports of having an ulcer, and rule-out diagnoses of GERD and peptic ulcer.  Although a VA examination was undertaken in May 2012 and a stomach ulcer was not diagnosed, GERD and hiatal hernia were diagnosed.  Unfortunately no medical opinion was obtained regarding the etiology of those disabilities.  As such, a remand is required.  

While the Veteran underwent a VA examination in February 2011 for his sleep apnea and the examination report contains an opinion against the claim on a direct basis, at the hearing the Veteran testified that his sleep apnea may be secondary to his gastrointestinal disability.  As such, the sleep apnea issue is inextricably intertwined with the claim for service connection for a gastrointestinal disability and it must be deferred pending adjudication of that claim.  Should service connection be granted for a gastrointestinal disability, an opinion should be obtained regarding this secondary service connection theory.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Schedule the Veteran for an appropriate VA examination or examinations to determine the nature and etiology of his GERD and hiatal hernia, which were diagnosed at the June 2012 VA examination, as well as his sleep apnea.  The claims file, to include a copy of this remand, must be made available to and reviewed by the VA examiner.  All indicated studies and tests should be accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's GERD and/or hiatal hernia is/are etiologically related to service, to include the in-service epigastric complaints.

The examiner must take into account the Veteran's credible and competent statements that he has had ongoing gastrointestinal symptoms since service (for which he has taken Tums and Rolaids); the August 1997 Report of Medical History showing complaints of chest pain; as well as the April 2003 Report of Medical History showing the Veteran's complaints of epigastric pain, reports of having an ulcer and rule-out diagnoses of GERD and peptic ulcer.

If, and only if, GERD and/or hiatal hernia is/are found to be related to service, the examiner should provide an opinion as to whether the Veteran's sleep apnea is at least as likely as not (50 percent or better probability) caused or aggravated by his GERD and/or hiatal hernia.

All opinions must be accompanied by a complete rationale.

3.  Confirm that all VA examination reports and medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran a supplemental statement of the case and allow him a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




